     Case 2:20-cv-02204-GMN-DJA Document 12
                                         10 Filed 03/04/21
                                                  03/03/21 Page 1 of 3




1    Kevin L. Hernandez, Esq.
     Nevada Bar No. 12594
2    Law Office of Kevin L. Hernandez
     8872 S. Eastern Avenue, Suite 270
3    Las Vegas, Nevada 89123
     T: (702) 563-4450
4    F: (702) 552-0408
     kevin@kevinhernandezlaw.com
5    Attorney for Plaintiff

6    Brandi M. Planet, Esq.
     Nevada Bar No. 11710
7    Lex Domus Law
     brandi@lexdomuslaw.com
8    T: (702) 340-9227
     F: (702) 472-8605
9    brandi@lexdomuslaw.com
     Attorneys for Defendant Denefits, LLC
10
11                               UNITED STATES DISTRICT COURT

12                                       DISTRICT OF NEVADA

13
14    KYM R. SECRIST, an individual;               Case No.: 2:20-cv-02204-GMN-DJA
      Plaintiff;
15                                                 STIPULATION AND [PROPOSED]
             v.                                    ORDER TO EXTEND DEADLINE TO
16                                                 RESPOND TO THE COMPLAINT
      DENEFITS, LLC, a foreign limited-liability
17    company; EQUIFAX INFORMATION                 Complaint filed:   12/7/2020
      SERVICES, LLC, a foreign limited-liability
18    company,

19                  Defendant.

20
21
22
23
24
25
26
27
28
     STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE TO RESPOND TO THE
                                   COMPLAINT
     Case 2:20-cv-02204-GMN-DJA Document 12
                                         10 Filed 03/04/21
                                                  03/03/21 Page 2 of 3




1             Plaintiff Kym R. Secrist (“Plaintiff”) and Defendant Denefits, LLC (“Denefits”), by and

2    through their respective undersigned counsel, hereby submit this Stipulation for Extension of Time

3    to Respond to the Complaint, in light of the following facts:

4    RECITALS

5             Plaintiff initiated this matter by filing a Complaint in the United States District Court, District

6    of Nevada on December 7, 2020 against Denefits (ECF No. 1);

7             Denefits signed a waiver of service of summons form on January 6, 2021 (ECF No. 6);

8             Pursuant to Rule 4(d), Denefits’ response to the Complaint is currently due on March 8, 2021;

9             Denefits recently lost a key member of its legal team due to COVID-19, and is in the process

10 of training a newly hired member of the team;
11            As a result of this tragedy, Denefits requires more time to investigate the allegations and

12 claims set forth in the Complaint;
13            The parties therefore agree to extend Denefits’ time to respond to the Complaint by 21 days

14 to March 29, 2021, which will give Denefits time to investigate the allegations and claims set forth
15 in the Complaint and prepare a response as necessary;
16            This is the first stipulation for extension of time to respond to the Complaint filed by the

17 parties;
18            Therefore, there is good cause to extend Denefits’ time to respond to the Complaint to March

19 29, 2021, because Denefits needs time to investigate the allegations and claims set forth in the
20 Complaint and prepare a response as necessary.
21 STIPULATION
22            THEREFORE, the parties, by and through their respective undersigned counsel, stipulate

23 and agree to the following, and respectfully request that the Court enter this stipulation as an order:
24 Denefits’ deadline to respond to Plaintiff’s Complaint is extended to Wednesday, March 29, 2021.
25            SO STIPULATED.

26 ///
27 ///
28 ///
                                                       -2-
      STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE TO RESPOND TO THE COMPLAINT
     Case 2:20-cv-02204-GMN-DJA Document 12
                                         10 Filed 03/04/21
                                                  03/03/21 Page 3 of 3




1
      Dated: March 3, 2021                 LAW OFFICE OF KEVIN L.
2                                          HERNANDEZ
3
                                           /s/ Kevin L. Hernandez
4                                          Kevin L. Hernandez, Esq.
                                           Nevada Bar No. 12594
5                                          Attorney for Plaintiff
6                                          LEX DOMUS LAW

7                                          By: /s/ Brandi M. Planet
                                              Brandi M. Planet
8                                             Attorneys for Defendant Denefits, LLC
9
10                                        ORDER
11
           IT IS SO ORDERED:
12
13         DATED: March 4, 2021
                                         UNITED J.
                                         DANIEL  STATES    DISTRICT JUDGE
                                                    ALBREGTS
14                                       Honorable Gloria M. Navarro
                                         UNITED STATES MAGISTRATE       JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -3-
      STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE TO RESPOND TO THE COMPLAINT
